[Cite as State v. Straszheim, 2022-Ohio-2618.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             PREBLE COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :         CASE NO. CA2022-03-004

                                                   :             DECISION
     - vs -                                                       8/1/2022
                                                   :

 GREGORY SHANE STRASZHEIM,                         :

        Appellant.                                 :




       CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                           Case No. 21 CR 13659


Martin P. Votel, Preble County Prosecuting Attorney, for appellee.

Valerie Sargent-Wood Law, LLC, and Valerie Sargent-Wood, for appellant.



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Gregory Shane Straszheim, the transcript of the docket and journal entries, the

transcript of proceedings and original papers from the Preble County Court of Common

Pleas, and upon the brief filed by appellant's counsel.

        {¶2}     Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of
                                                                        Preble CA2022-03-004

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists two potential errors "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       M. POWELL, P.J., HENDRICKSON and PIPER, JJ., concur.